PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/504,029
Filing Date: 15 Feb 2017
Appellant(s): FLEXMAN et al.



__________________
Van C. Ernest (Reg. No. 44099)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 2/09/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 9/16/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
1. Appellant argues claims 1, 12, and 20 are patentable and the references of Ramamurthy et al. (U.S. Pub. No. 20130083310), Larkin et al. (U.S. Pat. No. 7930065), and Von Busch et al. (WO 2012168855) fail to teach the claim limitations. 
These arguments are not persuasive. 
Regarding claim 1, the appellant argues on pages 7-12 of the appeal brief that the references of Ramamurthy, Larkin, and Von Busch fail to teach all of the limitations of independent claims 1, 12, and 20. Responses to these arguments are detailed below.
The current rejections utilize primary reference Ramamurthy to teach the component elements of the system as claimed that include the shape sensing optical fiber. Primary reference Ramamurthy is directed to a fiber optic shape sensing instrument (Ramamurthy, [0054]) that uses a “Fiber Bragg grating” or “FBG” (Ramamurthy, [0060]; [0088]) as the particular optical fiber system. This type of optical fiber system is capable of measuring changes in light reflected within the sensor to determine when a distal end of an instrument contacts a tissue surface (Ramamurthy, 
Regarding the appellant’s argument on pages 7-8 of the appeal brief, the appellant argues that the Larkin reference fails to teach the limitation of “an interaction evaluation module configured to monitor shape sensing feedback from the instrument to identify when contact is made by the instrument with the surface”. Primary reference Ramamurthy teaches in (Ramamurthy, [0088]) that contact with a surface is measured, but doesn’t explicitly teach “when” contact occurs. The Larkin reference in (Larkin, col 14, lines 47-67) teaches that when contact occurs with a surface a measurement value of a strain, axial loading, determination of force, or determination of torque is measured by using the “fiber bragg grating sensor region 540” of the sensor device. This type of force measurement provides the device with a quantitative value measured by the sensor (Larkin, such as strain measurements, col 14, lines 54-55) that indicates when contact is made with the surface. Therefore the processing features in the combined invention would utilize the fiber optic sensor configured to compress and measure a force of the instrument tip “when the distal tip of the instrument is used to apply a force 
Regarding the appellant’s arguments on pages 8-11 of the appeal brief, the appellant argues that the teachings of the Von Busch reference fails to teach to the measurement of vibrations using the optical fiber sensor of the combined Ramamurthy, Larkin, and Von Busch references. The appellant argues that Von Busch does not mention vibrations of an instrument or vibrations induced by contact, but rather a system for determining positions and path trajectories of sources for focal energy deposition. In the relevant teachings of Von Busch (Von Busch, page 15, lines 7-23; page 16, lines 1-15 and figure 3 as reproduced by the appellant in the arguments) the optical fiber sensors are positioned within a treatment region (mass 302) and the vibration of the mass 302 and the target 304 creates relative movements between the objects that the optical fiber sensors (Von Busch, page 9, lines 6-14, “FBGs”) are able to measure and use to determine a more accurate position of the treatment target. 
The appellant further argues on page 10 of the appeal brief, that there is no requirement that the optical fiber sensor 306 even be in contact with a target to detect vibrational motions. This argument does not argue the specific combination of teachings used in the current rejections. Primary reference Ramamurthy teaches to using an optical fiber shape sensing system to identify contact with a surface (Ramamurthy, 
The appellant further argues on page 10 of the appeal brief that the movement taught by Von Busch is not movement of an instrument but rather vibrations of a mass 302 and the target 304 themselves. As the optical fiber sensor 308 may be placed at a target 304, the vibrational motion of target 304 thus creates a corresponding vibrational movement within the instrument that is measured by the optical fiber sensor. Without a corresponding vibrational/strain motion in the sensor, the device would be unable to provide any measurement data of the underlying vibrational movements in the tissue. As primary reference Ramamurthy teaches that the optical fiber sensor both is configured to pass along a surface and identify contact with the surface (Ramamurthy, [0088]), the combined invention would further utilize the vibrational processing techniques of the Von Busch reference to measure a vibration of the sensor that may occur if the target tissue is also oscillating due to cyclical movement such as respiration 
Regarding claims 12 and 20, the appellant utilizes substantially the same arguments as with independent claim 1 and the responses to the appellant’s arguments are similarly applied. 

Appellant argues the rejections of claims 2, 4-6, 11 and 14 are improper in light of the appellant’s traversal of independent claims 1 and 12. 
This argument is not persuasive. The rejections of claims 1 and 12 are maintained and responses to the appellant’s arguments are detailed above. 
For these reasons, the appellant’s arguments have been considered but are not persuasive. 
2. Appellant argues the rejections of claims 3, 13, 27, and 29 are improper in light of the appellant’s traversal of independent claims 1 and 12. 
This argument is not persuasive. The rejections of claims 1 and 12 are maintained and responses to the appellant’s arguments are detailed above. 
For these reasons, the appellant’s arguments have been considered but are not persuasive. 
3. Appellant argues the rejections of claims 7-10 are improper in light of the appellant’s traversal of independent claims 1 and 12. 
This argument is not persuasive. The rejections of claims 1 and 12 are maintained and responses to the appellant’s arguments are detailed above. 
For these reasons, the appellant’s arguments have been considered but are not persuasive. 
4. Appellant argues the rejections of claims 28, 30, and 11 are improper in light of the appellant’s traversal of independent claims 1 and 12. 

For these reasons, the appellant’s arguments have been considered but are not persuasive. 
5. Appellant argues the rejection of claim 31 is improper in light of the appellant’s traversal of independent claim 12. 
This argument is not persuasive. The rejections of claim 12 is maintained and responses to the appellant’s arguments are detailed above. 
For these reasons, the appellant’s arguments have been considered but are not persuasive. 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/S.A.F./Examiner, Art Unit 3793                                                                                                                                                                                                        
Conferees:

/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793   
                                                                                                                                                                                                     /MATTHEW F DESANTO/Quality Assurance Specialist, TC 3700                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.